Exhibit 10.2
INDEMNIFICATION AGREEMENT
          This Indemnification Agreement (the “Agreement”) is made and entered
into as of [ ], 2010 by and between Art Technology Group, Inc., a Delaware
corporation (the “Company”), and [name of director or officer] (“Indemnitee”).
RECITALS
     A. It is essential that the Company be able to attract and retain well
qualified directors and officers;
     B. Competent and experienced persons may be reluctant to serve or to
continue to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance or indemnification, or both, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors or officers and
the defense or settlement of such litigation is often beyond the personal
resources of such directors or officers;
     C. The Company’s Amended and Restated Certificate of Incorporation (the
“Certificate of Incorporation”) provides for the indemnification of the officers
and directors of the Company to the maximum extent authorized by Section 145 of
the Delaware General Corporation Law, as amended (“DGCL”);
     D. The Certificate of Incorporation and DGCL, by their non-exclusive
nature, permit agreements between the Company and the directors or officers of
the Company with respect to indemnification of such directors or officers;
     E. In accordance with the authorization as provided by the Certificate of
Incorporation and DGCL, the Company may purchase and maintain a policy or
policies of directors’ and officers’ liability insurance (“D & O Insurance”),
covering certain liabilities which may be incurred by its directors or officers
in the performance of their obligations of the Company;
     F. It is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify, and to advance expenses on behalf of, its
directors and officers to the fullest extent permitted by applicable law so that
they will serve or continue to serve the Company free from undue concern that
they will not be so indemnified; and
     G. In order to induce Indemnitee to continue to serve as a director or
officer of the Company, the Company has agreed to enter into this Agreement with
Indemnitee.
     NOW, THEREFORE, in consideration of Indemnitee’s service as a director
after the date hereof, the parties hereto agree as follows:
          1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated:
               (a) “Board” shall mean the Board of Directors of the Company.

- 1 -



--------------------------------------------------------------------------------



 



               (b) “Corporate Status” describes the status of a person who is or
was a director, officer, employee, agent, trustee or fiduciary of the Company or
of any other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the express
written request of the Company.
               (c) “Change in Control” shall be deemed to occur upon the
earliest to occur after the date of this Agreement of any of the following
events:
               (i) Acquisition of Stock by Third Party. Any Person (as defined
below) is or becomes the Beneficial Owner (as defined below), directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding
securities;
               (ii) Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty-one percent (51%) of the
combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity;
               (iii) Liquidation. The approval by the stockholders of the
Company of a complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
and
               (iv) Other Events. There occurs any other event of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form) promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.
For purposes of this Section 1(c), the following terms shall have the following
meanings:
     (A) “Person” shall have the meaning as set forth in Sections 3, 13(d) and
14(d) of the Exchange Act; provided, however, that Person shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
     (B) “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that a Person shall not be
deemed to be the Beneficial Owner of any securities of the Company solely by
reason of the

- 2 -



--------------------------------------------------------------------------------



 



stockholders of the Company approving a merger of the Company with another
entity.
               (d) “Court” means the Court of Chancery of the State of Delaware,
the court in which the Proceeding in respect of which indemnification is sought
by Indemnitee shall have been brought or is pending, or another court having
subject jurisdiction and personal jurisdiction over the parties.
               (e) “Disinterested Director” means a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.
               (f) “Enterprise” shall mean the Company and any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the express written request
of the Company as a director, officer, employee, agent, trustee or fiduciary.
               (g) “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.
               (h) “Expenses” shall include, without limitation, all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplication costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, participating, or
being or preparing to be a witness in a Proceeding, or responding to, or
objecting to, a request to provide discovery in any Proceeding. Expenses also
shall include Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.
               (i) “Good Faith” means Indemnitee having acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interest of the Company or, in the case of an Enterprise which is an employee
benefit plan, the best interests of the participants or beneficiaries of said
plan, as the case may be, and, with respect to any Proceeding which is criminal
in nature, having had no reasonable cause to believe Indemnitee’s conduct was
unlawful.
               (j) “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent: (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the standards of professional conduct then prevailing and
applicable to such counsel, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

- 3 -



--------------------------------------------------------------------------------



 



               (k) “Proceeding” includes any action, suit, arbitration,
alternate dispute resolution mechanism, investigation (including any internal
corporate investigation), inquiry, administrative hearing or any other actual,
threatened, or completed proceeding whether civil, criminal, administrative or
investigative, other than one initiated by Indemnitee without the approval of
the Board. For purposes of the foregoing sentence, a “Proceeding” shall not be
deemed to have been initiated by Indemnitee where Indemnitee seeks to enforce
Indemnitee’s rights under this Agreement.
          2. Indemnification.
               (a) In General. In connection with any Proceeding, the Company
may or shall indemnify, and advance Expenses to, Indemnitee as provided in this
Agreement to the fullest extent permitted by applicable law, as such may be
amended from time to time.
               (b) Proceedings Other Than Proceedings by or in the Right of the
Company. Indemnitee shall be entitled to the rights of indemnification provided
in this Section 2(b) if, by reason of Indemnitee’s Corporate Status, Indemnitee
is, or is threatened to be made, a party to or is otherwise involved in any
Proceeding, other than a Proceeding by or in the right of the Company. Pursuant
to this Section 2(b), Indemnitee shall be indemnified against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
Good Faith.
               (c) Proceedings by or in the Right of the Company. Indemnitee
shall be entitled to the rights of indemnification provided in this Section 2(c)
if, by reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened
to be made, a party to or is otherwise involved in any Proceeding brought by or
in the right of the Company. Pursuant to this Section 2(c), Indemnitee shall be
indemnified against all Expenses and amounts paid in settlement, actually and
reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in connection with
such Proceeding if Indemnitee acted in Good Faith. Notwithstanding the
foregoing, no such indemnification shall be made in respect of any claim, issue
or matter in such Proceeding as to which Indemnitee shall have been adjudged to
be liable to the Company or if applicable law prohibits such indemnification;
provided, however, that, if applicable law so permits, indemnification may
nevertheless be made by the Company in such event if and only to the extent that
the Court which is considering the matter shall determine.
               (d) Indemnification for Expenses of a Party Who is Wholly or
Partly Successful. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a party
to and is successful, on the merits or otherwise, in any Proceeding, Indemnitee
shall be indemnified to the maximum extent permitted by law, as such may be
amended from time to time, against all Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection therewith. If Indemnitee
is not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee to the maximum extent
permitted by law, as such may be amended from time to time, against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section 2(d) and without limitation, the termination of any claim, issue
or

- 4 -



--------------------------------------------------------------------------------



 



matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
          3. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee with respect to any Proceeding, or any claim, issue, or matter in a
Proceeding, and the Company is jointly liable with Indemnitee for such
Proceeding, claim, issue, or matter, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee (whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and for reasonably incurred Expenses in connection with such claim),
in such proportion as is deemed fair and reasonable in light of the
circumstances. The following factors shall be considered when determining the
amount of such contribution: (i) the relative benefits received by the Company
and Indemnitee as a result of the event(s) or transaction(s) giving cause to
such Proceeding, claim, issue or matter, and (ii) the relative fault of the
Company (and its other directors, officers, employees and agents) and Indemnitee
in connection with such event(s) or transaction(s).
          4. Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a witness, or is made (or asked) to respond to
discovery requests, in any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.
          5. Advancement of Expenses. Notwithstanding any other provision of
this Agreement, the Company shall advance all reasonable Expenses, which, by
reason of Indemnitee’s Corporate Status, were incurred by or on behalf of
Indemnitee in connection with any Proceeding, within thirty (30) days after the
receipt by the Company of a statement or statements from Indemnitee requesting
such advance or advances, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by a
written undertaking by or on behalf of Indemnitee to repay any Expenses advanced
if it shall ultimately be determined that Indemnitee is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free. Advancement of
Expenses pursuant to this Section 5 shall not require approval of the Board or
the stockholders of the Company, or of any other person or body. The Secretary
of the Company shall promptly advise the Board in writing of the request for
advancement of Expenses, of the amount and other details of the advance and of
the written undertaking to make repayment pursuant to this Section 5.
          6. Procedures and Presumptions for Determination of Entitlement to
Indemnification and Defense of Claims.
               (a) Initial Request. To obtain indemnification under this
Agreement (other than advancement of Expenses pursuant to Section 5), Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification. Notwithstanding the foregoing, any
failure of

- 5 -



--------------------------------------------------------------------------------



 



Indemnitee to provide such a request to the Company, or to provide such a
request in a timely fashion, shall not relieve the Company of any liability that
it may have to Indemnitee unless, and to the extent that, such failure actually
and materially prejudices the interests of the Company.
               (b) Method of Determination. A determination with respect to
Indemnitee’s entitlement to indemnification shall be made in the specific case
as soon as practicable by one of the following four methods, which shall be at
the election of the Board: (1) by a majority vote of the Disinterested
Directors, even though less than a quorum; (2) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum; (3) if there are no Disinterested Directors or if the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to the Indemnitee; or (4) if so
directed by the Board, by the stockholders of the Company; notwithstanding the
foregoing, following a Change in Control, a determination with respect to
Indemnitee’s entitlement to indemnification shall be made by Independent
Counsel.
               (c) Selection, Payment, and Discharge of Independent Counsel. In
the event the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) of this Agreement, the Independent
Counsel shall be selected, paid, and discharged in the following manner:
               (i) The Independent Counsel shall be selected by Indemnitee, and
Indemnitee shall give written notice to the Company advising the Company of the
identity of the Independent Counsel so selected.
               (ii) Following the initial selection described in
Section 6(c)(i), the Company may, within ten (10) days after such written notice
of selection has been given, deliver to Indemnitee a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is made and substantiated,
the Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit.
               (iii) Either the Company or Indemnitee may petition a Court if
the parties have been unable to agree on the selection of Independent Counsel
within twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a) of this Agreement. Such petition may
request resolution of any objection made by the Company to Indemnitee’s
selection of Independent Counsel and/or seek the appointment as Independent
Counsel of a person selected by the Court or by such other person as the Court
shall designate. A person so appointed shall act as Independent Counsel under
Section 6(b) of this Agreement.
               (iv) The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to this Agreement, and the Company shall pay all
reasonable fees

- 6 -



--------------------------------------------------------------------------------



 



and expenses incident to the procedures of this Section 6(c), regardless of the
manner in which such Independent Counsel was selected or appointed.
               (d) Standard of Proof. In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall presume that Indemnitee has acted in Good Faith. The
Company shall indemnify Indemnitee unless, and only to the extent that, the
Company shall prove by clear and convincing evidence to the person or persons or
entity making such determination that Indemnitee has not acted in Good Faith.
               (e) Reliance as Safe Harbor; Actions of Others. For purposes of
any determination of Good Faith, Indemnitee shall be deemed to have acted in
Good Faith if Indemnitee’s action is taken in reliance on the records or books
of account of the Enterprise, including financial statements, or on information
supplied to Indemnitee by the officers of the Enterprise in the course of their
duties, or on the advice of legal counsel for the Enterprise or on information
or records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise. In addition, the knowledge and/or actions, or failure to
act, of any director, officer, employee, agent, trustee or fiduciary of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.
               (f) Cooperation. Indemnitee shall cooperate with the person,
persons or entity making the determination with respect to Indemnitee’s
entitlement to indemnification under this Agreement, including providing to such
person, persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
               (g) Successful on the Merits. The Company acknowledges that a
settlement or other disposition short of final judgment may be successful if it
permits a party to avoid expense, delay, distraction, disruption and
uncertainty. In the event that any action, claim or proceeding to which
Indemnitee is a party is resolved in any manner other than by adverse judgment
against Indemnitee (including, without limitation, settlement of such action,
claim or proceeding with or without payment of money or other consideration) it
shall be presumed that Indemnitee has been successful on the merits or otherwise
in such action, suit or proceeding. Anyone seeking to overcome this presumption
shall have the burden of proof by clear and convincing evidence.
               (h) Effect of Other Proceeding. The termination of any Proceeding
or of any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of guilty or of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in Good Faith.

- 7 -



--------------------------------------------------------------------------------



 



               (i) Defense of Claim. With respect to any Proceeding to which
Indemnitee shall have requested indemnification in accordance with this
Section 6:
               (i) The Company shall be entitled to participate in the defense
at its own expense.
               (ii) Except as otherwise provided below, the Company jointly with
any other indemnifying party shall be entitled to assume the defense with
counsel reasonably satisfactory to Indemnitee (“Outside Counsel”). After
assumption by the Company of the defense of a suit, the Company shall not be
liable to Indemnitee under this Section for any legal or other expenses
subsequently incurred by Indemnitee in connection with the defense of the
Proceeding other than reasonable costs of investigation or as otherwise provided
below. Indemnitee shall have the right to employ Indemnitee’s own counsel in
such Proceeding but the fees and expenses of such counsel incurred after
assumption by the Company of the defense shall be at the expense of Indemnitee,
unless (i) the employment of counsel by Indemnitee has been authorized in
writing by the Company, (ii) Indemnitee shall have concluded reasonably that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such action and such conclusion has been confirmed in
writing by Independent Counsel, or (iii) the Company shall not in fact have
employed Outside Counsel to assume the defense of such Proceeding. The Company
shall not be entitled to assume the defense of Indemnitee in any Proceeding
brought by or in the right of the Company or as to which Indemnitee shall have
made the conclusion provided for in (ii) above and such conclusion shall have
been so confirmed by the Company’s Outside Counsel.
               (iii) Notwithstanding any provision of this Section to the
contrary, the Company shall not be liable to indemnify Indemnitee under this
Section for any amounts paid in settlement of any Proceeding or claim effected
without the Company’s written consent, which shall not unreasonably be withheld
or delayed. The Company shall not settle any Proceeding or claim in any manner
which would impose any penalty or limitation on, or disqualification of,
Indemnitee for any purpose or would materially harm the reputation of Indemnitee
without Indemnitee’s written consent. Neither the Company nor Indemnitee will
unreasonably withhold their consent to any proposed settlement.
               (j) Payment. If it is determined that Indemnitee is entitled to
indemnification under this Agreement, payment to Indemnitee shall be made within
ten (10) days after such determination.
               7. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
               (a) Non-Exclusivity. The rights of indemnification, contribution
and to receive advancement of Expenses as provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the Amended and
Restated By-Laws of the Company (“By-Laws”), any agreement, a vote of
stockholders, a resolution of directors, or otherwise. No amendment, alteration,
or repeal of this Agreement or any provision hereof shall be effective as to
Indemnitee with respect to any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in

- 8 -



--------------------------------------------------------------------------------



 



the DGCL, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the Certificate of
Incorporation, the By-Laws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
               (b) Insurance. The Company may maintain an insurance policy or
policies against liability arising out of this Agreement or otherwise. To the
extent that the Company maintains an insurance policy or policies providing
liability insurance for directors, officers, employees, or agents or fiduciaries
of the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise that such person serves at the request
of the Company, the Company shall obtain coverage for Indemnitee under such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any director, officer, employee, agent or
fiduciary under such policy or policies. To the extent the Company maintains an
insurance policy or policies and obtains coverage for Indemnitee in accordance
with the immediately preceding sentence, in the event of a Change in Control,
the Company shall make reasonable efforts to ensure that the entity surviving
such Change in Control (the “Surviving Entity”) maintains such coverage for a
period of six (6) years after such Change in Control. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Company or
Surviving Entity has directors’ and officers’ liability insurance in effect, the
Company or Surviving Entity shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company or Surviving Entity shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.
               (c) Subrogation. In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.
               (d) No Duplicate Payment. The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the extent that Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise. The
Company’s obligation to indemnify or advance Expenses hereunder to Indemnitee
who is or was serving at the request of the Company as a director, officer,
employee, agent, trustee or fiduciary of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise shall be reduced
by any amount Indemnitee has actually received as indemnification or advancement
of expenses from such other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise.
          8. Exception to Right of Indemnification. Notwithstanding any other
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity in connection with any claim made against
Indemnitee:

- 9 -



--------------------------------------------------------------------------------



 



               (a) for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or
               (b) for an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Exchange Act, or similar provisions of state
statutory law or common law.
          9. Term of Agreement. This Agreement shall continue until and
terminate upon the later of: (i) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director, officer, employee, agent, trustee or
fiduciary of the Company or of any other Enterprise; or (ii) the final
termination of all pending Proceedings in respect of which Indemnitee is granted
rights of indemnification or advancement of expenses hereunder; or (iii) the
expiration of the statute of limitations with respect to any cause of action
that arose or is alleged to have arisen during Indemnitee’s service as a
director, officer, employee, agent, trustee or fiduciary of the Company or of
any other Enterprise and that could be asserted in a Proceeding in respect of
which Indemnitee is entitled to be indemnified hereunder.
          10. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), assigns, spouses, heirs, executors, administrators
and personal and legal representatives.
          11. Enforcement.
               (a) The Company expressly confirms and agrees that it has entered
into this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of the Company.
               (b) This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.
               (c) The Company shall not seek from a court, or agree to, a “bar
order” which would have the effect of prohibiting or limiting Indemnitee’s
rights to receive advancement of expenses under this Agreement.
          12. Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision. Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable laws. In the event any provision hereof conflicts with
any applicable law, such provision shall be deemed modified,

- 10 -



--------------------------------------------------------------------------------



 



consistent with the intent manifested by such provision, to the extent necessary
to resolve such conflict.
          13. Modification and Waiver. No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
          14. Notice By Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder. The failure to so notify the Company shall not relieve the
Company of any obligation which it may have to Indemnitee under this Agreement
or otherwise unless and only to the extent that such failure or delay materially
prejudices the Company.
          15. Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed to have been
duly given: (a) upon personal delivery to the party to be notified, (b) when
sent by confirmed electronic mail or facsimile if sent during normal business
hours of the recipient, and if not so confirmed, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent:
               (a) To Indemnitee at the address set forth below Indemnitee
signature hereto.
               (b) To the Company at:
Art Technology Group, Inc.
One Main Street
Cambridge, MA 02142
Attention: [     ]

With a copy to:

Foley Hoag LLP
155 Seaport Boulevard
Boston, MA 02210
Attention: John D. Patterson, Jr.
or to such other address as may be furnished to Indemnitee by the Company or to
the Company by Indemnitee, as the case may be.
          16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute

- 11 -



--------------------------------------------------------------------------------



 



one and the same Agreement. This Agreement may also be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
          17. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
          18. Governing Law. This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules.
SIGNATURE PAGE TO FOLLOW

- 12 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this
Indemnification Agreement on and as of the day and year first above written.

                      ART TECHNOLOGY GROUP, INC.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    INDEMNITEE    
 
                         
 
               
 
  Name:                          
 
               
 
  Address   :        
 
                         
 
                         
 
                         
 
                         

- 13 -